Case 3:18-cV-05965-RBL Document 2 Filed 11/23/18 Page 1 of 2

A() 440 (Rev_ 06:' l 2) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Westcn'l District of Washington

STANLEY PACE, an individual

 

Pfar'nff{,?(s)

V. Civi] Acti()n N()_ 3118-CV-O5965-RBL

JORAN LUNDH, an individual

 

Defendanf(s)
SUMMONS IN A CIVIL ACTION

TOI (Defendnm 's name amf addi'ess) JOl`an LUnClh
Suite 919
Tower 3
33 Canton RoadHon
Kow|oon, Hong Kong China

A lawsuit has been filed against you.

Within 2| days after service ofthis summons on you (not counting the day you received it) _ or 60 days if you
are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R. Civ.
P. 12 (a)(Z) or (3) _ you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Fcclcral Rules of Civil Proccdurc. Thc answer or motion must be Scrved on the plaintiff or plaintiff’S attorncy,
whose name and address arc:

Dere|< Linl<e

Newman Du Wors LLP

2101 Fourth Avenue, Suite 1500
Seattle, WA 98121

|fyou fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

  

Date: l l)'23)’2018

ir ._`\
S:`gnamre ofC`Fe:'k or Depc ,' ` _ ___ _`
"Hnt'i'\>‘\"

 

 

 

(ISBS€SSlBSC-:U\»GBBBSM mouan Flii`Eieldl]lZBllBS PIB\QQOZMQZ

AO 440 (Rev_ 06!]2) Summons in a Civil Aclion {Page ?.}

 

Civil Action No. 3:18-cv-05965

PROOF OF SERVICE
(This section shouid not befiied with the court unless required by Fed. R. Civ. P. 4 (i))

Tl'liS SUmITlOI‘IS for (oume of."nd."viduoi end rin'e, §fony)

 

was received by me on (da:e)

 

ij I personally served the summons on the individual at (pface)

 

Orl (dere) ; OI‘

 

ij I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on rdare) , and mailed a copy to the individua|’s last known address; or

ij I served the summons on maine qfi'adi`v.-‘dzial) , who is

 

designated by law to accept service of process on behalf of (aame qforganizauon)

 

 

 

on (dme) ; or
ij l returned the summons unexecuted because ; 01'
[:l Othel' (spec.yj)):
My fees are $ for travel and $ for services, for a total of $ g_gg .

l declare under penalty of perjury that this information is true.

Date:

 

Server ’s signature

 

P.l‘imed name and title

 

Sei'vei' ’s address

Additional information regarding attempted service, etc:

